EMPLOYMENT AGREEMENT

 

This Agreement is made, effective as of March 15, 2007, by and between Park City
Group Inc., a corporation organized and existing under the laws of the State of
Nevada, with its principal office located at 3160 Pinebrook Rd., Park City, Utah
84098, referred to in this agreement as Employer or PCG, and Robert P. Hermanns,
of Issaquah, Washington, referred to in this Agreement as Employee.

 

RECITALS

 

A. Employer is engaged in the business of Software Development and Business
Consulting.

 

B. Employee has been engaged in and is experienced in the above-designated type
of business.

 

C. Employee is willing to be employed by Employer, and Employer is willing to
employ Employee, on the terms, covenants, and conditions set forth in this
Agreement.

 

In consideration of the matters described above, and of the mutual benefits and
obligations set forth in this Agreement, the parties agree as follows:

 

SECTION ONE.

EMPLOYMENT

 

A. Employer employs, engages, and hires Employee to be a Senior Vice President,
primarily responsible for sales, customer management, business analytics,
strategy and marketing at Park City Group. Employee accepts and agrees to such
hiring, engagement, and employment, subject to the general supervision and
pursuant to the orders, advice, and direction of Employer.

 

B. Employee shall perform such duties as are customarily performed by one
holding such position in other, same, or similar businesses or enterprises as
that engaged in by Employer.

 

C. Within 30 days of the effective date Employer will appoint Employee to fill a
vacancy on the Board of Directors and to serve in such capacity until the next
shareholder election of directors, at which time Employer shall nominate
Employee for reelection to the Board of Directors. It is contemplated that
Employee shall serve on the Board of Directors throughout the term of this
Agreement.

 

1

 

--------------------------------------------------------------------------------



SECTION TWO.

BEST EFFORTS OF EMPLOYEE

 

Employee agrees that he will at all times faithfully, industriously, and to the
best of his ability, experience, and talents, perform all of the duties that may
be required of and from him pursuant to the express and implicit terms of this
agreement, to the reasonable satisfaction of Employer.

 

SECTION THREE.

TERM OF EMPLOYMENT

 

The term of this agreement shall be a period of three years, commencing March15,
2007 and terminating March 14, 2010, subject, however, to any continuing rights
and benefits as set forth herein and to prior termination of Employee’s
employment as provided in this Agreement.

 

SECTION FOUR.

SALARY COMPENSATION OF EMPLOYEE

 

 

1)

Employer shall pay Employee, and Employee shall accept from Employer, for
Employee’s services under this agreement, a base salary in the amount of Two
Hundred and Twenty Thousand Dollars ($220,000) per year, payable twice a month
on the 15th and last day of each month while this Agreement shall be in force.

 

 

2)

Employer shall promptly reimburse Employee for all reasonable and necessary
expenses incurred by Employee during the course and scope of this Agreement.

 

 

3)

Notwithstanding the foregoing, Employee understands and agrees that Employer
may, in the future, ask some or all of its employees to take a temporary
reduction in their salaried pay. Employee agrees to participate in such a
temporary reduction of Employee’s salary to the extent that all other employees
employed by PCG at a Director level or above likewise participate in such
reduction, and subject to the following additional terms: (i) equal dollar
compensation will be awarded to the Employee in PCG stock, equal to the amount
of the temporary reduction in current annual compensation of Employee during the
period of such reduction; (ii) the amount of the reduction shall be no more than
the minimum amount necessary, but in no event more than One Hundred and Ten
Thousand Dollars ($110,000) of Employee’s then base salary; and (iii) Employee
shall be entitled to equal dollar compensation in the form of PCG stock at the
stock’s fair market value as of the end date of each payroll period in which
Employee’s salary is reduced. Employer shall take all steps necessary to reflect
such stock award and Employee shall be provided with share certificates for such
PCG stock upon request.

 

2

 

--------------------------------------------------------------------------------



 

4)

The provisions of Section 3 regarding temporary reduction in salary shall no
longer apply in the event of any “Change in Control”, as that term is defined
below.

 

 

5)

Salary increases will be considered annually by the Board of Directors and if
approved shall be put into effect consistent with the Employer’s salary review
policy.

 

SECTION FIVE.

EFFECT OF CHANGE IN CONTROL

 

1) For the purpose of this Agreement and this Section 5, a “Change of Control,”
of Employer shall be defined as follows:

 

A “Change of Control” shall be deemed to have occurred if at any time or from
time to time after the date of this Agreement: (1) any person or group is or
becomes the beneficial owner directly or indirectly, of securities of the
Company representing more than (50%) of the combined voting power of the
Company’s then outstanding securities; or (2) the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in their retention of
voting securities of the Company continuing to represent more than fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity; or (3) the stockholders of the Company approve a plan of
complete liquidation of the company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; or (4) the
Company is otherwise dissolved or liquidated; or (5) any transaction or series
of transactions has the substantial effect of any one or more of the foregoing
items (1)-(4).

 

2) It is the intent of the parties that this Agreement shall remain in force
following a Change in Control through the balance of the Term of this Agreement.
If, upon a Change of Control, Employee is terminated or Employee’s salary of at
least $220,000 per annum or other benefits set forth in this Agreement are
reduced and Employee then chooses to resign, Employee shall be entitled to all
“Severance Benefits” as that term is defined in Section Fourteen, “Termination”,
below. Employee shall further continue to be paid all Commissions as set forth
in Section Ten, Subsection (4), “Commissions”, below, in accordance with the
terms of that Subsection. This provision shall survive termination of this
Agreement.

 

3

 

--------------------------------------------------------------------------------



SECTION SIX.

OTHER EMPLOYMENT

 

Employee shall devote all of his knowledge and skills solely to the business and
interest of Employer, and Employer shall be entitled to all of the benefits,
profits, or other issues arising from or incident to all work, services, and
advice of Employee, and Employee shall not, during the term of this agreement,
be interested directly or indirectly, in any manner, as partner, officer,
director, shareholder, advisor, employee, or in any other capacity in any other
business similar to Employer’s business or any allied trade; provided, however,
that nothing contained in this section shall be deemed to prevent or to limit
the right of Employee to invest any of his money in the capital stock or other
securities of any corporation whose stock or securities are publicly owned or
are regularly traded on any public exchange, nor shall anything contained in
this section be deemed to prevent Employee from investing or limit Employee’s
right to invest his money in real estate. Provided there is no conflict of
interest, Employee shall continue his status as an advisory board member of
Encore Associates, Inc. and his position as a member of the Board of Directors
of Grace’s Kitchen, Inc.

 

SECTION SEVEN.

RECOMMENDATIONS FOR IMPROVING OPERATIONS

 

Employee shall make available to Employer information of which Employee shall
have any relevant knowledge and shall make suggestions and recommendations that
will be of mutual benefit to Employer and Employee.

 

SECTION EIGHT.

TRADE SECRETS

 

1) Employee shall not at any time or in any manner, either directly or
indirectly, other than in the course of completing his normal business activity,
divulge, disclose or communicate to any person, firm, corporation, or other
entity in any manner whatsoever any non-public information concerning any
matters affecting or relating to the business of Employer, including but not
limited to any of its customers, the prices it obtains or has obtained from the
sale of, or at which it sells or has sold, its products, or any other
information concerning the business of Employer, its manner of operation, its
plans, processes, or other data without regard to whether all of the
above-stated matters will be deemed confidential, material, or important,
Employer and Employee specifically and expressly stipulating that as between
them, such matters are important, material, and confidential and gravely affect
the effective and successful conduct of the business of Employer, and Employer’s
good will, and that any breach of the terms of this section shall be a material
breach of this Agreement.

 

2) All of the terms of Section Eight of this Agreement shall remain in full
force and effect for a period of one year after the termination of Employee’s
employment for any reason.

 

4

 

--------------------------------------------------------------------------------



SECTION NINE

NON-DISPARAGEMENT

 

Employee agrees to take no action that might interfere with Employer’s
activities or damage Employer’s reputation. Prohibited actions would include,
but are not limited to, private or public comments, statements, or writings
critical of Employer. Employer agrees to take no action that might interfere
with Employee’s activities or damage Employee’s reputation. Prohibited actions
would include, but are not limited to, private or public comments, statements,
or writings critical of Employee.

 

SECTION TEN.

ADDITIONAL COMPENSATION

 

1) Bonus Payments

 

Employee shall have the right to receive a non-discretionary bonus, payable as
soon after the end of each fiscal year as Employer files its Form 10KSB/A (but
in no event later than three (3) months from the end of the fiscal year). Such
bonus shall be calculated as follows: Employee shall receive 1% of his annual
salary for every 2% increase in Employer’s gross revenue over the previous
year’s gross revenue, excluding from each year’s gross revenue items which would
reasonably be considered a one-time unusual event, i.e. one time sales to
distributors/remarketers of the company’s software, site licenses and settlement
amounts received from litigation. Notwithstanding the foregoing calculation, the
base number against which the revenue for fiscal year 2007 will be compared is
$6,000,000. For purposes of the bonus calculation in each of the following
years, the previous year’s revenue shall be deemed to be not less than
$6,000,000. The bonus amount will be calculated and payable on a prorated basis
for partial fiscal years of employment.

 

2) Share Grants

 

In the event Employee is entitled to payment of a bonus pursuant to the
preceding paragraph, Employee shall, concurrent with the payment of the cash
bonus, also be granted shares of stock in an amount which has a value that is
equal to the cash bonus. The share price that will be used for the calculation
of the number of shares to be granted shall be the average of the closing price
of the stock on the last 20 trading days of the fiscal year for which the bonus
is due.

 

3) Option Grants Upon Employee Purchase of Shares

 

A) Employee shall further receive grants of options for the purchase of two (2)
additional shares of stock for each share of stock that is purchased by Employee
and paid for in cash during each calendar year in which Employee is employed
under this Agreement, provided, however, that Employee may only purchase up to a
maximum of 100,000 shares subject to such additional grants in each calendar
year during the term of employment, except as provided in item B) below.

 

5

 

--------------------------------------------------------------------------------



 

B) If PCG gross sales exceed $10,000,000 in any fiscal year during the term of
this Employment Agreement, the maximum number of shares purchased for which
Employee will receive options grants will be increased to 200,000 shares.

 

C) All options grants provided for in this subsection will be issued at the
current stock price at the time Employee purchases shares, and shall be issued
contemporaneously with each such purchase by Employee. Employer agrees that the
Employee’s provision of one (1) week’s notice of intent to purchase will be
sufficient for Employer’s Board of Directors to authorize and issue such share
grants contemporaneously with Employee’s purchase.

 

4) Commission Payments

 

 

A)

The parties acknowledge that Exhibit A, attached hereto, contains an agreed list
of companies which were introduced to PCG by Employee prior to March 15, 2007
(hereinafter “Exhibit A Customers”).

 

 

B)

For a period of five (5) years from the date that PCG begins to invoice each
Exhibit A Customers, Employer shall further pay Employee a commission of 10% of
any and all gross revenue received by Employer from each such Exhibit A
Customer. This commission entitlement shall continue to be paid to Mr. Hermanns
in the event that he ceases to be employed by Park City Group prior to the
expiration of any such five year period and shall survive termination of this
Agreement.

 

 

C)

Mr. Hermanns’ 10% commission entitlement shall be paid for each and every month
Park City Group receives any payment from any Exhibit A Customer, Payment shall
be made on a quarterly basis, and shall be accompanied by a quarterly statement
indicating, by customer, the date of each payment received by the Company, the
amount of each such payment, and the resultant 10% commission calculation of the
Company for payment to Employee. Park City Group agrees to make any accounting
and customer sales records necessary to verify the accuracy of such monthly
statements available to Employee, or his designated accountant, upon request,
for verification.

 

6

 

--------------------------------------------------------------------------------



SECTION ELEVEN

RELOCATION AND EMPLOYEE BENEFITS

 

Employee shall be reimbursed within 15 days of invoice to the Company for the
costs of packing and shipping of his household furnishings and personal property
from Issaquah, Washington to Park City, Utah, closing costs for the purchase of
a home in Utah, and the costs of house-hunting trips to Utah by Employee’s
spouse all in an amount not to exceed $55,000. Additionally, Employer shall pay
for travel expenses between Washington and Utah and temporary lodging in Utah
for Employee until he has relocated to Utah.

 

Employee shall participate in the health care plan that is provided to other
employees with the addition that Employer shall pay the costs of an annual
physical examination for Employee. Such examination shall be at the discretion
of Employee.

 

Employer shall pay the premiums for a term life insurance policy in the amount
of 4 times Employee’s base salary of $220,000 per year. Insurance will be
provided by an insurance company that is mutually acceptable to the parties and
shall name the beneficiary of such life insurance policy to be Carolyn J.
Hermanns.

 

Employee shall be eligible to enroll in the company 401k plan beginning with the
second calendar quarter of 2007.

 

SECTION TWELVE.

VACATION

 

Employee shall be entitled to four weeks of paid vacation each year during the
term of this agreement, the time for such vacation to be determined by mutual
agreement between employer and Employee. In keeping with Employer’s policy there
shall be no carry over from year to year of any unused vacation. Upon
termination of employment, Employee shall be entitled to payment of any accrued
but unused vacation for the then current year.

 

SECTION THIRTEEN.

MODIFICATION OF AGREEMENT

 

Any modification of this agreement or additional obligation assumed by either
party in connection with this agreement shall be binding only if evidenced in
writing and signed by each party or an authorized representative of each party.

 

7

 

--------------------------------------------------------------------------------



SECTION FOURTEEN.

TERMINATION

 

A. Employee’s employment under this Agreement may be terminated by either party
on thirty (30) days written notice to the other. If Employer shall so terminate
this Agreement, Employee shall be paid a) severance pay equivalent to his base
salary then in effect (but in no event less than $220,000 per year) calculated
through March 14, 2010; b) all bonuses earned through the date of termination at
the rate then in effect; and c) compensation for any accrued vacation up to the
date of termination (collectively “the Severance Benefits”). The Severance
Benefits shall be paid pro-rata on a twice monthly basis through March 14, 2010.
Employee shall also continue to be paid all Commissions as set forth in Section
Ten, Subsection (C), “Commissions”, below, in accordance with the terms of that
Subsection. Employee shall further receive all benefits (medical, dental,
vision, life insurance) through the date of this Employment Agreement. This
provision shall survive termination of this Agreement

 

SECTION FIFTEEN.

EFFECT OF PARTIAL INVALIDITY

 

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force without being invalid or invalidated in any
way, to the maximum extent allowed by law.

 

SECTION SIXTEEN.

CHOICE OF LAW

 

It is the intention of the parties to this Agreement that this Agreement and the
performance under this agreement, and all suits and special proceedings under
this agreement, be construed in accordance with and under and pursuant to the
laws of the State of Utah and that, in any action, special proceeding or other
proceeding that may be brought arising out of, in connection with, or by reason
of this agreement, the laws of the State of Utah shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction in which any action or special proceeding may be instituted.

 

8

 

--------------------------------------------------------------------------------



SECTION SEVENTEEN.

NO WAIVER

 

The failure of either party to this agreement to insist upon the performance of
any of the terms and conditions of this Agreement, or the waiver of any breach
of any of the terms and conditions of this Agreement, shall not be construed as
thereafter waiving any such terms and conditions, but the same shall continue
and remain in full force and effect as if no such forbearance or waiver had
occurred.

 

SECTION EIGHTEEN.

ATTORNEY FEES

 

In the event that any action or proceeding is filed arising out of or in
relation to this Agreement, the prevailing party shall be entitled to its costs
and reasonable attorney’s fees.

 

SECTION NINETEEN.

PARAGRAPH HEADINGS

 

The titles to the paragraphs of this Agreement are solely for the convenience of
the parties and shall not be used to explain, modify, simplify, or aid in the
interpretation of the provisions of this agreement.

 

SECTION TWENTY

INDEMNIFICATION

 

Employer shall defend and indemnify Employee for actions taken in his position
as an officer, director, employee and agent of Employer to the greatest extent
permitted by law. Employer shall also defend, indemnify and hold Employee
harmless from any and all pending, threatened or completed actions, suits, or
proceedings in which Employer, any of its employees, officers, or directors is a
party or threatened to be made a party by virtue of any act or omission which
arose prior to the date of Employee’s termination of employment and cessation of
service on the Company’s Board of Directors. Employer agrees to maintain
officers and directors liability coverage in an amount not less than
$1,200,000.00.

 

9

 

--------------------------------------------------------------------------------



SECTION TWENTY ONE

AGREEMENTS OUTSIDE OF CONTRACT

 

This agreement contains the complete agreement concerning the employment
arrangement between the parties and shall, as of the effective date of this
agreement, supersede all other agreements between the parties. It shall bind and
enure to the benefit of each party’s heirs, successors and assigns. The parties
stipulate that neither of them has made any representation with respect to the
subject matter of this agreement or any representations including the execution
and delivery of this agreement except such representations as are specifically
set forth in this agreement, and each of the parties acknowledges that each
party has relied on its own judgment in entering into this agreement. The
parties further acknowledge that any payments or representations that may have
been made by either of them to the other prior to the date of executing this
agreement are of no effect and that neither of them has relied on such payments
or representations in connection with their dealings with the other.

 

In witness of the above, each party to this Agreement has caused it to be
executed as of the date set forth above.

 

 

 

EMPLOYEE

PARK CITY GROUP, INC.

 

 

 

By: ____________________

_____________________________

 

its___________________________

 

 

10

 

--------------------------------------------------------------------------------





 

Exhibit A: List of Contacts

 

AC Nielsen

Accenture

Acosta Sales and Marketing

Advantage Sales and Marketing

Affiliated Food Stores, Robesonia, PA.

Apio, Inc

Associated Food Stores, Salt Lake City

Basha’s

BMO Capital Markets (Division of Harris Bank)

Coca Cola Enterprises (Minute Maid)

Con Agra Foods

Costco

Daymon

Dole

Dreyer’s Ice Cream

Earthbound Organic

Farmland Foods

Florida’s Natural Growers

Frito-Lay

H. E. B. Grocery Co.

Haggen

Hy-Vee

Meijer

Morrison Partners LLC.

Nestle Refrigerated

Ocean Mist Farms

Publix

Raley’s

Source Interlink

Stater Bros.

Taylor Fresh Foods

Unilever

Wild Oats

Wild Oats

Willard Bishop

Winn-Dixie

 

 

11

 

 